 Case 1:20-cv-02578-BMC Document 16 Filed 09/11/20 Page 1 of 5 PageID #: 112




 UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------- X
 STUART FORCE individually and as personal
 representative of the ESTATE OF TAYLOR FORCE,
 et al.,                                                                  Case No. 1:20-cv-2578-BMC
                                     Plaintiffs,
                            -against-
 QATAR CHARITY; QATAR NATIONAL BANK and
 MASRAF AL RAYAN,
                                     Defendants.
 -------------------------------------------------------------------- X

          PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF EX PARTE
                MOTION FOR ISSUANCE OF LETTERS ROGATORY
              AND ADJOURNMENT OF PRELIMINARY CONFERENCE

        Plaintiffs respectfully submit this memorandum of law in support of their motion seeking

issuance of letters rogatory to effect service of process on Defendants in the State of Qatar. As

the execution of letters rogatory transmitted through diplomatic channels is a time-consuming

process, Plaintiffs also seek to adjourn the Preliminary Conference currently scheduled for

September 23, 2020 until service has been completed on all three Defendants.

                             NATURE OF SUIT AND PROCEDURAL HISTORY

        Plaintiffs are victims of terrorist attacks carried out by the terrorist groups Hamas and

Palestinian Islamic Jihad (“PIJ”). See Declaration of Joshua K. Perles executed on September

11, 2020 (“Perles Decl.”) at Exhibit 1 at ¶¶ 1-2. Plaintiffs allege that Defendants are members of

a conspiracy to launder funds from the State of Qatar through the United States and Europe for

Hamas and PIJ. See id. at ¶ 9. Plaintiffs assert claims against Defendants for money damages

under 18 U.S.C. §§ 2333, 2339A and 2339B.

        Defendants Qatar National Bank, Qatar Charity, and Masraf Al Rayan are entities created

under the laws of the State of Qatar that have their principal places of business in the State of

Qatar. See Perles Decl. at ¶¶ 2, 4-6 and Exhibit 1 at ¶¶ 66-98. This Court has subject matter
 Case 1:20-cv-02578-BMC Document 16 Filed 09/11/20 Page 2 of 5 PageID #: 113




jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 18 U.S.C. §§ 2333(a) and 2338 as

a civil action brought by citizens of the United States who have been injured by reason of acts of

international terrorism and their estates, survivors, and heirs. See Perles Decl. Exhibit 1 at ¶ 10.

Defendants are subject to personal jurisdiction in the United States pursuant to 18 U.S.C. §

2334(a), CPLR § 302, and Fed. R. Civ. P. 4(k)(1)-(2) because they have transacted business and

committed tortious acts within the United States (and New York) by transferring funds through

the United States (and New York) for the benefit of Hamas and PIJ and have purposefully

availed themselves of United States jurisdiction in the course of committing the wrongful acts

alleged herein. See id. at ¶¶ 12-13

                                             ARGUMENT

    I.      THE COURT HAS DISCRETION TO ISSUE LETTERS ROGATORY

         The Federal Rules of Civil Procedure generally provide for service of process upon a

corporation, partnership, or other unincorporated association, “at a place not within any judicial

district of the United States, in any manner prescribed by [Federal] Rule [of Civil Procedure] 4(f)

for serving an individual, except personal delivery under (f)(2)(C)(i).” Fed. R. Civ. P. 4(h)(2).

The cross-referenced Rule 4(f) authorizes service “by an internationally agreed means of service

that is reasonably calculated to give notice, such as those authorized by the Hague Convention on

the Service Abroad of Judicial and Extrajudicial Documents,” Fed. R. Civ. P. 4(f)(1), or, “if there

is no internationally agreed means, . . . by a method that is reasonably calculated to give notice . .

. [including] as the foreign authority directs in response to a letter rogatory or letter of request,”

Fed. R. Civ. P. 4(f)(2)(B), or “by other means not prohibited by international agreement, as the

court orders.” Fed. R. Civ. P. 4(f)(3).




                                                   2
    Case 1:20-cv-02578-BMC Document 16 Filed 09/11/20 Page 3 of 5 PageID #: 114




         Resort to letters rogatory is appropriate here because the State of Qatar is not a signatory

to the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents, or any

other service treaty.1 Plaintiffs’ counsel have retained the services of Ancillary Legal

Corporation (“ALC”), a company that specializes in foreign service of process, and has prior

experience in obtaining service in Qatar pursuant to letters rogatory. See Perles Decl. at ¶ 7.

ALC has advised Plaintiffs’ counsel that in order for a judgment entered against Defendants in

this action to be enforceable in Qatar against Defendants’ assets located there, service must be

effected in Qatar pursuant to letters rogatory. See id. See also Edward Burton, Service of

Process Abroad, Am. Bar Ass’n, Gen. Prac., Solo & Small Firm Div. Mag. (Oct. 1999) (“The

great advantage of the letters rogatory procedure lies in the enforceability of the American

judgment in the country where service of process was issued.”); Government’s Memorandum of

Law in Support of Its Motion for Permission to Effect Service Through Alternative Means and

Issuance of Letters Rogatory, United States v. Lebanese Canadian Bank SAL, No. 11 Civ. 9186

(PAE) (S.D.N.Y. May 4, 2012) (“The Government requests the issuance of letters rogatory . . . in

order to maximize the likelihood that a judgment in this matter will be enforceable in the relevant

foreign jurisdictions.”).

         The power of the federal courts to issue letters rogatory derives from 28 U.S.C. § 1781

and from the court’s inherent authority. See United States v. Fawwaz, 2014 U.S. Dist. LEXIS

20742, at *3 (S.D.N.Y. Feb. 18, 2014) (“District courts have inherent authority to issue letters

rogatory. It is well-settled that the decision of whether to issue letters rogatory lies within a

district court’s sound discretion.”) (internal quotations omitted). Title 28, United States Code,




1
 See STATUS TABLE, HAGUE CONFERENCE ON PRIVATE INTERNATIONAL LAW,
https://www.hcch.net/en/instruments/conventions/status-table/?cid=17.
                                                   3
 Case 1:20-cv-02578-BMC Document 16 Filed 09/11/20 Page 4 of 5 PageID #: 115




Section 1781 states, in relevant part:

         The Department of State has power, directly, or through suitable channels . . .
         (2) to receive a letter rogatory issued, or request made, by a tribunal in the United
         States, to transmit it to the foreign or international tribunal, officer, or agency to
         whom it is addressed, and to receive and return it after execution.

28 U.S.C. § 1781(a)(2). ALC has advised that the United States Department of State and foreign

courts prefer that the letters rogatory be served as originals bearing a judge’s signature. See

Perles Decl. at ¶ 8. See also Perles Decl. at ¶ 9 and Exhibit 6 at p.3. Similarly, the certified

copies of the documents to be served should bear a Judge’s signature and the stamp of the Court.

Perles Decl. at ¶ 8.

   II.       PLAINTIFFS REQUEST ADJOURNMENT OF THE PRELIMINARY CONFERENCE

         According to the United States Department of State’s publication “Preparation of Letters

Rogatory,” the “[e]xecution of letters rogatory may take a year or more.” See Perles Decl.

Exhibit 6 at p.2. See also Perles Decl. at ¶ 7 (according to ALC, 6 to 12 months). Hence,

Plaintiffs respectfully request the Court to adjourn the Preliminary Conference currently

scheduled for 11:45 a.m. on September 23, 2020 pending the Court’s receipt of notification that

all Defendants have been served.

                                              CONCLUSION

         For the forgoing reasons, Plaintiffs respectfully requests this Court to:

         (1) grant this motion in its entirety;

         (2) issue the proposed Letters Rogatory submitted as Exhibits 3-5 to the Declaration of

Joshua K. Perles;

         (3) certify three copies of the Complaint filed on June 10, 2020 (Perles Exhibit 1 [ECF #

1]) and one copy of each of the Amended Summonses issued on September 10, 2020 (Perles

Exhibit 2 [ECF # 12-14]); and

                                                   4
 Case 1:20-cv-02578-BMC Document 16 Filed 09/11/20 Page 5 of 5 PageID #: 116




       (4) adjourn the Preliminary Conference sine die pending the Court’s receipt of

notification that all Defendants have been served.

Dated: September 11, 2020                    Respectfully submitted,

                                               /s/ James P. Bonner
                                             James P. Bonner (jbonner@fbrllp.com)
                                             Patrick L. Rocco (procco@fbrllp.com)
                                             Susan M. Davies (sdavies@fbrllp.com)
                                             FLEISCHMAN BONNER & ROCCO LLP
                                             81 Main Street, Suite 515
                                             White Plains, New York 10601
                                             (908) 516-2066
                                             Counsel for Plaintiffs




                                                5
